Exhibit 10.1

SECOND AMENDED AND RESTATED

STOCKHOLDER AGREEMENT

AMONG

BLACKROCK, INC.

MERRILL LYNCH & CO., INC.

AND

MERRILL LYNCH GROUP, INC.

DATED AS OF FEBRUARY 27, 2009



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I DEFINITIONS

Section 1.1

  

Certain Defined Terms

   1

Section 1.2

  

Other Defined Terms

   8

Section 1.3

  

Other Definitional Provisions

   9

Section 1.4

  

Methodology for Calculations

   9 ARTICLE II SHARE OWNERSHIP

Section 2.1

  

Acquisition of Additional BlackRock Capital Stock

   9

Section 2.2

  

Prohibition of Certain Communications and Actions

   10

Section 2.3

  

Purchases of Additional Securities

   12

Section 2.4

  

BlackRock Share Repurchases

   12 ARTICLE III TRANSFER RESTRICTIONS

Section 3.1

  

General Transfer Restrictions

   13

Section 3.2

  

Restrictions on Transfer

   13

Section 3.3

  

Right of Last Refusal

   14

Section 3.4

  

Legend on Securities

   15

Section 3.5

  

Change of Control

   16 ARTICLE IV CORPORATE GOVERNANCE

Section 4.1

  

Composition of the Board

   16

Section 4.2

  

Vote Required for Board Action; Board Quorum

   17

Section 4.3

  

Committees

   19

Section 4.4

  

Certificate of Incorporation and Bylaws to be Consistent

   20

Section 4.5

  

Information Rights

   20

Section 4.6

  

Voting Agreements

   22

Section 4.7

  

Related Party Transactions

   22

 

i



--------------------------------------------------------------------------------

ARTICLE V NON-COMPETITION

Section 5.1

  

Non-Competition

   23 ARTICLE VI MISCELLANEOUS

Section 6.1

  

Conflicting Agreements

   28

Section 6.2

  

Termination

   28

Section 6.3

  

Ownership Information

   28

Section 6.4

  

Savings Clause

   28

Section 6.5

  

Amendment and Waiver

   29

Section 6.6

  

Severability

   29

Section 6.7

  

Entire Agreement

   29

Section 6.8

  

Successors and Assigns

   29

Section 6.9

  

Counterparts

   29

Section 6.10

  

Remedies

   29

Section 6.11

  

Notices

   30

Section 6.12

  

Governing Law; Consent to Jurisdiction

   31

Section 6.13

  

Interpretation

   31

 

ii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED STOCKHOLDER AGREEMENT

SECOND AMENDED AND RESTATED STOCKHOLDER AGREEMENT dated as of February 27, 2009,
by and among BlackRock, Inc., a Delaware corporation (“BlackRock”) and Merrill
Lynch & Co., Inc., a Delaware corporation (“Merrill Lynch”) and Merrill Lynch
Group, Inc., a Delaware corporation.

WHEREAS, BlackRock and Merrill Lynch are parties to an Amended and Restated
Stockholder Agreement, dated as of July 16, 2008 (as so amended and restated,
the “Original Agreement”);

WHEREAS, the Merrill Lynch Merger shall constitute a Change of Control of
Merrill Lynch under the terms of the Original Agreement (the “Merger Change of
Control”);

WHEREAS, on September 15, 2008, Merrill Lynch entered into a merger agreement
with Bank of America Corporation (“Bank of America”), pursuant to which,
effective as of the closing of the transaction contemplated thereby a subsidiary
of Bank of America will merge with and into Merrill Lynch (the “Merrill Lynch
Merger”);

WHEREAS, in connection with the Merrill Lynch Merger and the Merger Change of
Control, BlackRock and Merrill Lynch propose to enter into transactions whereby
Merrill Lynch will exchange (i) 49,865,000 shares of BlackRock Common Stock (as
defined herein) for a like number of shares of Series B Participating Preferred
Stock (as defined herein) and (ii) 12,604,918 shares of Series A Participating
Preferred Stock (as defined herein) for a like number of shares of Series B
Participating Preferred Stock (the “Merrill Lynch Exchanges”);

WHEREAS, concurrently with the Merrill Lynch Exchange, The PNC Financial
Services Group, Inc. (“PNC”) will exchange (i) 17,872,000 shares of BlackRock
Common Stock for a like number of shares of Series B Participating Preferred
Stock and (ii) up to 2,940,866 shares of BlackRock Common Stock for a like
number of shares of Series C Participating Preferred Stock (as defined herein)
(the “PNC Exchanges” and together with the Merrill Lynch Exchange, the “Exchange
Transactions”);

WHEREAS, the parties hereto wish to amend and restate the Original Agreement in
its entirety;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided, however, that
solely for purposes of this Agreement, notwithstanding anything to the contrary
set forth herein, neither BlackRock nor any of its Controlled Affiliates shall
be deemed to be a Subsidiary or Affiliate of Merrill Lynch or Bank of America
solely by virtue of the Beneficial Ownership by Merrill Lynch of BlackRock
Capital Stock, the election of Directors nominated by Merrill Lynch to the
Board, the election of any other Directors nominated by the Board or any other
action taken by Merrill Lynch in accordance with the terms and conditions of,
and subject to the limitations and restrictions set forth on such Person in,
this Agreement (and irrespective of the characteristics of the aforesaid
relationships and actions under applicable law or accounting principles).



--------------------------------------------------------------------------------

“Agreement” means this Second Amended and Restated Stockholder Agreement as it
may be amended, supplemented, restated or modified from time to time.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Commission under the Exchange Act; provided that for purposes of determining
Beneficial Ownership, a Person shall be deemed to be the Beneficial Owner of any
securities which may be acquired by such Person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing), except that in no event will Merrill Lynch be deemed to Beneficially
Own any securities which it has the right to acquire pursuant to Section 2.3
unless, and then only to the extent that, it shall have actually exercised such
right. For purposes of this Agreement, a Person shall be deemed to Beneficially
Own any securities Beneficially Owned by its Affiliates (including as Affiliates
for this purpose its officers and directors only to the extent they would be
Affiliates solely by reason of their equity interest) or any Group of which such
Person or any such Affiliate is or becomes a member; provided, however, that
securities Beneficially Owned by Merrill Lynch shall not include, for any
purpose under this Agreement, any Voting Securities or other securities held by
such Person and its Affiliates in trust, managed, brokerage, custodial, nominee
or other customer accounts; in trading, inventory, lending or similar accounts
of such Person and Affiliates of such Person which are broker-dealers or
otherwise engaged in the securities business; or in pooled investment vehicles
sponsored, managed and/or advised or subadvised by such Person and its
Affiliates except, if they Beneficially Own more than 25% of the ownership
interests in a pooled investment vehicle, to the extent of their ownership
interests therein; provided that in each case, such securities were acquired in
the ordinary course of business of their securities business and not with the
intent or purpose of influencing control of BlackRock or avoiding the provisions
of this Agreement. The term “Beneficially Own” shall have a correlative meaning.

“Board” means the Board of Directors of BlackRock.

 

2



--------------------------------------------------------------------------------

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in New York, New
York.

“By Laws” means the By-Laws of BlackRock, as amended or supplemented from time
to time.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

A “Change of Control of Merrill Lynch” shall be deemed to occur when the Board
of Directors of Merrill Lynch determines that a Change in Control of Merrill
Lynch has occurred, as a Change in Control of Merrill Lynch may be defined from
time to time by the Board of Directors of Merrill Lynch; provided, however, that
at a minimum, a Change in Control of Merrill Lynch shall, without any action by
the Board of Directors of Merrill Lynch, be deemed to occur if:

(i) any Person, excluding employee benefit plans of Merrill Lynch, is or becomes
the Beneficial Owner, directly or indirectly, of securities of Merrill Lynch
representing a majority of the combined voting power of Merrill Lynch’s then
outstanding securities;

(ii) Merrill Lynch consummates a merger, consolidation, share exchange, division
or other reorganization or transaction of Merrill Lynch (a “Fundamental
Transaction”) with any other Person, other than a Fundamental Transaction that
results in the voting securities of Merrill Lynch outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least a majority of
the combined voting power immediately after such Fundamental Transaction of
(A) Merrill Lynch’s outstanding securities, (B) the surviving entity’s
outstanding securities, or (C) in the case of a division, the outstanding
securities of each entity resulting from the division;

(iii) the shareholders of Merrill Lynch approve a plan of complete liquidation
or winding-up of Merrill Lynch or an agreement for the sale or disposition (in
one transaction or a series of transactions) of all or substantially all Merrill
Lynch’s assets;

(iv) as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board of Directors of Merrill Lynch (including for this
purpose any new director whose election or nomination for election by Merrill
Lynch’s shareholders in connection with such proxy contest was approved by a
vote of at least two thirds of the directors then still in office who were
directors prior to such proxy contest) cease to constitute at least a majority
of the Board of Directors of Merrill Lynch (excluding any Board seat that is
vacant or otherwise unoccupied);

(v) during any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period constituted the Board of Directors of Merrill Lynch
(including for this purpose any new director whose election or nomination for
election by Merrill Lynch’s shareholders was approved by a vote of at least two
thirds of the directors then still in office who were directors at the beginning
of such period) cease for any reason to constitute at least a majority of the
Board of Directors of Merrill Lynch (excluding any Board seat that is vacant or
otherwise unoccupied); or

 

3



--------------------------------------------------------------------------------

(vi) Merrill Lynch, directly or indirectly, disposes in one transaction or a
series of related transactions of the business segment currently referred to as
the Global Private Client business of Merrill Lynch, as the same may be renamed
or restructured from time to time. For purposes of this provision, a disposition
shall not be deemed to occur unless it results in the loss of a minimum of 66%
of the annual gross revenues (excluding net interest profit and related hedges
and adjustments for any extraordinary items) of the Global Private Client
segment as measured by reference to the annual gross revenues of the Global
Private Client segment (excluding net interest profit and related hedges and
adjustments for any extraordinary items) in the four fiscal quarters immediately
preceding the first such disposition transaction. For purposes of this
definition, “net interest profit and related hedges” refers to interest revenues
less interest expense and includes the allocation to the Global Private Client
business of the interest spread earned in Merrill Lynch’s banking subsidiaries
for deposits, as well as interest earned, net of provisions for loan losses, on
securities-based loans, mortgages, small- and middle-market business and other
loans, corporate funding allocations, and the interest component of
non-qualifying derivatives.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the shares of Common Stock, par value $0.01 per share, of
BlackRock and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means, or otherwise to control such Person within the meaning of such term as
used in Rule 405 under the Securities Act. For purposes of this definition, a
general partner or managing member of a Person shall always be considered to
control such Person provided, however, that a Person shall not be treated as
having any control over any collective investment vehicle to which it provides
services unless it and its Affiliates collectively have a proprietary economic
interest exceeding 25% of the equity interest in such collective investment
vehicle.

“Controlled Affiliate” of any Person means a Person that is directly or
indirectly controlled by such other Person.

“Director” means any member of the Board (other than any advisory, honorary or
other non-voting member of the Board).

“Equivalent Securities” means at any time shares of any class of Capital Stock
or other securities or interests of a Person which are substantially equivalent
to the Voting Securities of such Person other than by reason of not having
voting rights, including, for the avoidance of doubt, the Series A Participating
Preferred Stock, Series B Participating Preferred Stock and Series C
Participating Preferred Stock.

 

4



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission from time to time thereunder
(or under any successor statute).

“Fair Market Value” means, as to any securities or other property, the cash
price at which a willing seller would sell and a willing buyer would buy such
securities or property in an arm’s length negotiated transaction without time
constraints. With respect to any securities that are traded on a national
securities exchange, Fair Market Value shall mean the arithmetic average of the
closing prices of such securities on their principal market for the ten
consecutive trading days immediately preceding the applicable date of
determination and with respect to shares of Participating Preferred Stock of any
series shall be the same price per share as the Fair Market Value per share of
the Common Stock. The Fair Market Value of any property or assets, other than
securities described in the preceding sentence, with an estimated value of less
than 1% of the Fair Market Value of all of the issued and outstanding BlackRock
Capital Stock shall be determined by the Board (acting through a majority of the
Independent Directors) in its good faith judgment. The Fair Market Value of all
other property or assets shall be determined by an Independent Investment
Banking Firm, selected by a majority of the Independent Directors, whose
determination shall be final and binding on the parties hereto. The fees and
expenses of such Independent Investment Banking Firm shall be paid by BlackRock.

“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.

“Independent Director” means any Director who (i) is or would be an “independent
director” with respect to BlackRock pursuant to Section 303A.02 of the New York
Stock Exchange Listed Company Manual (or any successor provision) and (ii) was
not nominated or proposed for nomination by or on behalf of, Merrill Lynch, any
Significant Stockholder, or any Affiliates or Designated Directors of Merrill
Lynch or a Significant Stockholder.

“Independent Investment Banking Firm” means an investment banking firm of
nationally recognized standing that in the reasonable judgment of the Person or
Persons engaging such firm, taking into account any prior relationship with
Merrill Lynch, any Significant Stockholder or BlackRock, is independent of such
Person or Persons.

“Merrill Lynch Alternative Manager” means any asset management business formed
or acquired, either in whole or in part, after July 16, 2008 by Merrill Lynch,
substantially all of the business of which is the management of collective
investment funds and/or separately managed accounts that primarily utilize
(i) non-traditional investment techniques, including but not limited to short
selling, leverage, arbitrage, specialty finance, and quantitatively-driven
structured trades and (ii) other activities that are not a Merrill Lynch
Restricted Activity.

“Ownership Cap” means, at any time of determination, with respect to Merrill
Lynch and its Affiliates, each of (i) 4.9 percent of the Total Voting Power of
the Voting

 

5



--------------------------------------------------------------------------------

Securities of BlackRock issued and outstanding at such time (the “Voting
Ownership Cap”) and (ii) 49.8 percent of the sum of the Voting Securities and
the Participating Preferred Stock of BlackRock issued and outstanding at such
time and issuable upon the exercise of any options or other rights outstanding
at that time which, if exercised, would result in the issuance of additional
Voting Securities or Participating Preferred Stock (the “Total Ownership Cap”).

“Ownership Percentage” means, with respect to any Person, at any time, the
quotient, expressed as a percentage, of (i) with respect to the Voting Ownership
Cap (A) the Total Voting Power of all Voting Securities of another Person
Beneficially Owned by such Person and its Affiliates divided by (B) the Total
Voting Power of all Voting Securities of such other Person issued and
outstanding at that time and (ii) with respect to the Total Ownership Cap,
(A) the Total Voting Power of all Voting Securities and the total number of
Equivalent Securities of another Person Beneficially Owned by such Person and
its Affiliates divided by (B) the Total Voting Power of all Voting Securities
and the total number of Equivalent Securities of such other Person issued and
outstanding at that time and issuable upon the exercise of any options or other
rights outstanding at that time which, if exercised, would result in the
issuance of additional Voting Securities or Equivalent Securities.

“Ownership Threshold” means, at any time of determination, with respect to
Merrill Lynch and its Affiliates, 20 percent of the Total Voting Power of the
Voting Securities of BlackRock issued and outstanding at such time.

“Participating Preferred Stock” means Series A Participating Preferred Stock,
Series B Participating Preferred Stock and Series C Participating Preferred
Stock.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, other entity, government or any agency or political
subdivision thereof or any Group comprised of two or more of the foregoing.

“Restricted Person” means each of the entities (and their successors) set forth
in that certain letter to be delivered by Merrill Lynch prior to the fifth
anniversary of the Closing who Merrill Lynch considers to be the nine
organizations most competitive with its overall business; provided, that not
more than once in any 12 month period thereafter, Merrill Lynch may, with the
consent of a majority of the Independent Directors, which consent, subject to
applicable fiduciary duties, shall not be unreasonably withheld, amend such
letter; provided, further, that at no time may more than nine entities (together
with their Affiliates) be Restricted Persons.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission from time to time thereunder (or under
any successor statute).

“Series A Participating Preferred Stock” means the Series A Participating
Preferred Stock, par value $.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, or in substitution
therefor in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

 

6



--------------------------------------------------------------------------------

“Series B Participating Preferred Stock” means the Series B Convertible
Participating Preferred Stock, par value $.01 per share, of BlackRock and any
securities issued in respect thereof, or in substitution therefor, or in
substitution therefor in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Series C Participating Preferred Stock” means the Series C Convertible
Participating Preferred Stock, par value $.01 per share, of BlackRock and any
securities issued in respect thereof, or in substitution therefor, or in
substitution therefor in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Significant Stockholder” means, at any time of determination, any Person other
than Merrill Lynch and its Affiliates that Beneficially Owns 20 percent or more
of the BlackRock Capital Stock issued and outstanding at such time.

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting or similar
interests in such partnership), or (ii) at least a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.

“Total Voting Power” means the total number of votes entitled to be cast by the
holders of the outstanding Capital Stock and any other securities entitled, in
the ordinary course, to vote on matters put before the holders of the Capital
Stock generally.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Capital Stock or any interest in any Capital
Stock; provided, however, that a merger, amalgamation, plan of arrangement or
consolidation or similar business combination transaction in which Merrill Lynch
is a constituent corporation (or otherwise a party including, for the avoidance
of doubt, a transaction pursuant to which a Person acquires all or a portion of
Merrill Lynch’s outstanding Capital Stock, whether by tender or exchange offer,
by share exchange, or otherwise) shall not be deemed to be the Transfer of any
BlackRock Capital Stock Beneficially Owned by Merrill Lynch, provided that the
primary purpose of any such transaction is not to avoid the provisions of this
Agreement and that the successor or surviving person to such a merger,
amalgamation, plan of arrangement or consolidation or similar business
combination transaction, if not Merrill Lynch, expressly

 

7



--------------------------------------------------------------------------------

assumes all obligations of Merrill Lynch under this Agreement. For purposes of
this Agreement, the term Transfer shall include the sale of an Affiliate of
Merrill Lynch or Merrill Lynch’s interest in an Affiliate which Beneficially
Owns BlackRock Capital Stock unless such Transfer is in connection with a
merger, amalgamation, plan of arrangement or consolidation or similar business
combination transaction referred to in the first proviso of the previous
sentence.

“Voting Securities” means at any time shares of any class of Capital Stock or
other securities or interests of a Person which are then entitled to vote
generally, and not solely upon the occurrence and during the continuation of
certain specified events, in the election of Directors or Persons performing a
similar function with respect to such Person, and any securities convertible
into or exercisable or exchangeable at the option of the holder thereof for such
shares of Capital Stock.

Section 1.2 Other Defined Terms. The following terms shall have the meanings
defined for such terms in the Sections set forth below:

 

TERM

  

SECTION

Additional BlackRock Stock Purchase

   Section 2.3

Bank of America

   Preamble

BlackRock

   Preamble

BlackRock Party

   Section 3.3(a)

BlackRock Restricted Activities

   Section 5.1(a)

Closing

   Section 2.1(d)

DGCL

   Section 1.4

Exchange Transactions

   Preamble

Final Transfer Notice

   Section 3.2

Initial Transfer Notice

   Section 3.2(b)

Last Look Price

   Section 3.2(b)

Litigation

   Section 6.11(a)

Management Designee

   Section 4.1(a)

Merger Change of Control

   Preamble

Merrill Lynch

   Preamble

Merrill Lynch Designee

   Section 4.1(a)

Merrill Lynch Exchanges

   Preamble

Merrill Lynch Merger

   Preamble

Merrill Lynch Public Filings

   Section 4.5(b)

Merrill Lynch Restricted Activities

   Section 5.1(a)

PNC

   Preamble

PNC Exchanges

   Preamble

Prohibited Actions

   Section 2.2(h)

Related Person

   Section 4.7

Significant Stockholder Designee

   Section 4.1(a)

Stock Issuance

   Section 2.3

Transaction Agreement

   Section 2.1(d)

Transferring Party

   Section 3.2(b)

 

8



--------------------------------------------------------------------------------

Section 1.3 Other Definitional Provisions. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

Section 1.4 Methodology for Calculations. For purposes of calculating the number
of outstanding shares of BlackRock Capital Stock or Voting Securities and the
number of shares of BlackRock Capital Stock or Voting Securities Beneficially
Owned by any Person as of any date, any shares of BlackRock Capital Stock or
Voting Securities held in BlackRock’s treasury or belonging to any Subsidiaries
of BlackRock which are not entitled to be voted or counted for purposes of
determining the presence of a quorum pursuant to Section 160(c) of the Delaware
General Corporation Law (or any successor statute (the “DGCL”)) shall be
disregarded.

ARTICLE II

SHARE OWNERSHIP

Section 2.1 Acquisition of Additional BlackRock Capital Stock.

(a) Except as provided in paragraph (b) below Merrill Lynch covenants and agrees
with BlackRock that it shall not, and shall not permit any of its Affiliates to,
directly or indirectly, acquire, offer or propose to acquire or agree to
acquire, whether by purchase, tender or exchange offer, through the acquisition
of control of another Person (whether by way of merger, consolidation or
otherwise), by joining a partnership, syndicate or other Group or otherwise, the
Beneficial Ownership of any additional BlackRock Capital Stock, if after giving
effect to such acquisition or action, it would Beneficially Own BlackRock
Capital Stock representing more than its Voting Ownership Cap or Total Ownership
Cap.

(b) Notwithstanding the foregoing, the acquisition (whether by merger,
consolidation, exchange of equity interests, purchase of all or part of the
equity interests or assets or otherwise) by Merrill Lynch or an Affiliate
thereof of any Person that Beneficially Owns BlackRock Capital Stock, or the
acquisition of BlackRock Capital Stock in connection with securing or collecting
a debt previously contracted in good faith in the ordinary course of Merrill
Lynch’s or such Affiliate’s banking, brokerage or securities business, shall not
constitute a violation of its Ownership Cap; provided that (i) the primary
purpose of any such transaction is not to avoid the provisions of this
Agreement, including its Ownership Cap, and (ii) in the case of an acquisition
of another Person, it uses reasonable best efforts to negotiate terms in
connection with the relevant acquisition agreement requiring such other Person
to divest itself of sufficient BlackRock Capital Stock it Beneficially Owns so
that its Voting Ownership Cap and its Total Ownership Cap would not be exceeded
pro forma for the acquisition, with such divestiture to be effected concurrently
with, or as promptly as practicable following, the consummation of such
acquisition (but in no event more than 120 days following such consummation, or
such longer period not in excess of 243 days following such consummation as may
be necessary due to the possession of material non-public information or so that
neither it

 

9



--------------------------------------------------------------------------------

nor any of its Affiliates incurs any liability under Section 16(b) of the
Exchange Act if, for purposes of Section 16(b), they have not acquired
Beneficial Ownership of any other shares of BlackRock Capital Stock or
derivatives thereof after the date of the transaction that resulted in Merrill
Lynch exceeding its Ownership Cap) and the successor or surviving Person to such
transaction, if not Merrill Lynch or such Affiliate, expressly assumes all
obligations of Merrill Lynch or such Affiliate, as the case may be, under this
Agreement; and provided, further, that the provisions of paragraph (c) below are
complied with.

(c) (i) If at any time Merrill Lynch and any of its Affiliates Beneficially Own
in the aggregate BlackRock Capital Stock representing more than its Voting
Ownership Cap or Total Ownership Cap, then Merrill Lynch shall, as soon as is
reasonably practicable (but in no event longer than 120 days after its Ownership
Percentage first exceeds its Voting Ownership Cap or Total Ownership Cap or such
longer period not in excess of 243 days following such consummation as may be
necessary due to the possession of material non-public information or so that
neither it nor any of its Affiliates incurs any liability under Section 16(b) of
the Exchange Act if, for purposes of Section 16(b), they have not acquired
Beneficial Ownership of any other shares of BlackRock Capital Stock or
derivatives thereof after the date of the transaction that resulted in Merrill
Lynch exceeding its Ownership Cap) Transfer (in any manner that would be
permitted by Section 3.2(b) after the lapse of any minimum holding period) a
number of shares of BlackRock Capital Stock sufficient to reduce the amount of
BlackRock Capital Stock Beneficially Owned by it and its Affiliates to an amount
representing not greater than its Ownership Cap.

(ii) Notwithstanding any other provision of this Agreement, in no event may
Merrill Lynch or any of its Affiliates, directly or indirectly, including
through any agreement or arrangement, exercise any voting rights, during the
term of this Agreement, in respect of any BlackRock Capital Stock Beneficially
Owned by it and its Affiliates representing in excess of its Voting Ownership
Cap.

(d) Any additional BlackRock Capital Stock acquired and Beneficially Owned by
Merrill Lynch or any of its Affiliates following the Closing (the “Closing”) of
the transactions contemplated by the Transaction Agreement and Plan of Merger,
dated as of February 15, 2006 (the “Transaction Agreement”) shall be subject to
the restrictions contained in this Agreement as fully as if such shares of
BlackRock Capital Stock were acquired by it at or prior to the Closing.

(e) Notwithstanding Section 2.1(a), Merrill Lynch shall not and shall cause its
Affiliates not to acquire Beneficial Ownership of any shares of BlackRock
Capital Stock from any Person other than BlackRock or a Significant Stockholder
(other than pursuant to an acquisition effected in a manner contemplated by
Section 2.1(b)) if after giving effect to such acquisition Merrill Lynch,
together with its Affiliates, would Beneficially Own BlackRock Capital Stock
representing more than 90 percent of its Voting Ownership Cap.

Section 2.2 Prohibition of Certain Communications and Actions. Merrill Lynch
shall not and shall cause its Affiliates and its and their directors officers
and other agents not to (w) solicit, seek or offer to effect, or effect,
(x) negotiate with or provide any information to the Board, any director or
officer of BlackRock, any stockholder of BlackRock, any employee or union or
other labor organization representing employees of BlackRock or any other Person

 

10



--------------------------------------------------------------------------------

with respect to, (y) make any statement or proposal, whether written or oral,
either alone or in concert with others, to the Board, any director or officer of
BlackRock or any stockholder of, any employee or union or other labor
organization representing employees of BlackRock or any other Person with
respect to, or (z) make any public announcement (except as required by law in
respect of actions permitted hereby) or proposal or offer whatsoever (including,
but not limited to, any “solicitation” of “proxies” as such terms are defined or
used in Regulation 14A under the Exchange Act) with respect to:

(a) any acquisition, offer to acquire, or agreement to acquire, directly or
indirectly, by purchase or any other action the purpose or result of which would
be to Beneficially Own (i) BlackRock Capital Stock or Voting Stock of any
successor to or person in control of BlackRock in an amount which, when added to
any other BlackRock Capital Stock then Beneficially Owned by Merrill Lynch and
any of its Affiliates would cause the total amount of BlackRock Voting
Securities Beneficially Owned by Merrill Lynch to exceed its Voting Ownership
Cap or Total Ownership Cap, (ii) any equity securities of any Controlled
Affiliate of BlackRock, (in each case except to the extent such acquisition,
offer or agreement would be permissible under Section 2.1),

(b) any form of business combination or similar or other extraordinary
transaction involving BlackRock or any Controlled Affiliate thereof, including,
without limitation, a merger, tender or exchange offer or sale of any
substantial portion of the assets of BlackRock or any Controlled Affiliate of
BlackRock,

(c) any form of restructuring, recapitalization or similar transaction with
respect to BlackRock or any Controlled Affiliate of BlackRock,

(d) any purchase of any assets, or any right to acquire any asset (through
purchase, exchange, conversion or otherwise), of BlackRock or any Controlled
Affiliate of BlackRock, other than investment assets of BlackRock or any
Controlled Affiliate of BlackRock in the ordinary course of its banking,
brokerage or securities business and other than an insubstantial portion of such
assets in the ordinary course of business,

(e) being a member of a Group for the purpose of acquiring, holding or disposing
of any shares of BlackRock Capital Stock or any Controlled Affiliate of
BlackRock,

(f) selling any share of BlackRock Capital Stock in an unsolicited tender offer
that is opposed by the Board,

(g) any proposal to seek representation on the Board except as contemplated by
this Agreement or, other than as permitted by the proviso to Section 4.6(a) of
this Agreement, any proposal to seek to control or influence the management,
Board or policies of BlackRock or any Controlled Affiliate of BlackRock, or

(h) encourage, join, act in concert with or assist (including, but not limited
to, providing or assisting in any way in the obtaining of financing for, or
acting as a joint or co-bidder with) any third party to do any of the foregoing
(the actions referred to in the foregoing provisions of this sentence being
referred to as “Prohibited Actions”). If at any time Merrill Lynch or any
Affiliate thereof is approached by any Person requesting Merrill Lynch or any

 

11



--------------------------------------------------------------------------------

Affiliate to instigate, encourage, join, act in concert with or assist any
Person in a Prohibited Action involving the assets, businesses or securities of
BlackRock or any of its Controlled Affiliates or any other Prohibited Actions,
Merrill Lynch will promptly inform BlackRock of the nature of such contact and
the parties thereto.

Nothing in this Section 2.2 shall limit the ability of any Director, including
any Merrill Lynch Designee, to vote in his or her capacity as a Director in such
manner as he or she sees fit.

Section 2.3 Purchases of Additional Securities. At any time that BlackRock
effects an issuance (a “Stock Issuance”) of additional Voting Securities or
Equivalent Securities other than in connection with any employee restricted
stock, stock option, incentive or other benefit plan to any Person or Persons
other than Merrill Lynch or any Affiliate thereof, Merrill Lynch shall, subject
to Section 2.1, have the right to purchase from BlackRock (in each instance, an
“Additional BlackRock Stock Purchase”) (i) additional shares of Participating
Preferred Stock such that following such Stock Issuance and such purchase
Merrill Lynch and its Affiliates will Beneficially Own shares and/or other
securities representing the lesser of (A) the lesser of Merrill Lynch’s Voting
Ownership Cap and its Total Ownership Cap and (B) the same Ownership Percentage
of Merrill Lynch’s Voting Ownership Cap and Total Ownership Cap as they
Beneficially Owned immediately prior to such Stock Issuance and (ii) if the
total of all Stock Issuances including the Stock Issuance in question since the
Closing has the effect, after taking into account any repurchases of BlackRock
Capital Stock by BlackRock since the Closing and any Transfers of BlackRock
Capital Stock by Merrill Lynch and its Affiliates in accordance with
Section 3.2(b)(i) or (ii), of decreasing the Total Voting Power of BlackRock
Capital Stock issued and outstanding after giving effect to such Stock Issuance
Beneficially Owned by Merrill Lynch and its Affiliates to 90% or less of Merrill
Lynch’s Voting Ownership Cap, additional Voting Securities of the same class or
series issued in the Stock Issuance such that following such Stock Issuance and
such purchase Merrill Lynch and its Affiliates will Beneficially Own shares
and/or other securities representing the lesser of (x) Merrill Lynch’s Voting
Ownership Cap and (y) the same Ownership Percentage of Merrill Lynch’s Voting
Ownership Cap as Merrill Lynch’s and its Affiliates Beneficially Owned
immediately prior to such Stock Issuance. If Merrill Lynch exercises such right
within 30 days after the pricing date of such Stock Issuance and if the
purchaser or purchasers of Voting Securities in such Stock Issuance pays cash in
consideration for such securities, Merrill Lynch shall pay an equal per security
amount of cash consideration in the Additional BlackRock Stock Purchase
following such Stock Issuance. In all other cases, the price that Merrill Lynch
shall pay to purchase the additional securities shall be the Fair Market Value
per unit of the class or series of securities. BlackRock shall give Merrill
Lynch written notice of any Stock Issuance as far in advance as practicable and
on the date of completion.

Section 2.4 BlackRock Share Repurchases. If BlackRock engages in any share
repurchase program or self-tender that has the effect of causing Merrill Lynch’s
Beneficial Ownership of BlackRock Capital Stock to exceed its Voting Ownership
Cap or Total Ownership Cap, subject to any restrictions in the Exchange Act,
Merrill Lynch shall, at the request of BlackRock, promptly sell such number of
shares of BlackRock Capital Stock to BlackRock as shall cause its Beneficial
Ownership of BlackRock Capital Stock not to exceed its Voting Ownership Cap or
Total Ownership Cap.

 

12



--------------------------------------------------------------------------------

ARTICLE III

TRANSFER RESTRICTIONS

Section 3.1 General Transfer Restrictions. The right of Merrill Lynch and its
Affiliates to Transfer any BlackRock Capital Stock is subject to the
restrictions set forth in this Article III, and no Transfer of BlackRock Capital
Stock by Merrill Lynch or any of its Affiliates may be effected except in
compliance with this Article III. Any attempted Transfer in violation of this
Agreement shall be of no effect and null and void, regardless of whether the
purported transferee has any actual or constructive knowledge of the Transfer
restrictions set forth in this Agreement, and shall not be recorded on the stock
transfer books of BlackRock.

Section 3.2 Restrictions on Transfer.

(a) Without the prior written consent of BlackRock (acting through a majority of
the Independent Directors), during an initial period of three years following
the Closing, Merrill Lynch shall not, and shall not permit its Affiliates to,
Transfer any Beneficially Owned BlackRock Capital Stock or agree to Transfer,
directly or indirectly, any Beneficially Owned BlackRock Capital Stock; provided
that the foregoing restriction shall not prohibit Merrill Lynch or any of its
Affiliates from Transferring any Beneficially Owned BlackRock Capital Stock
(i) to BlackRock pursuant to Section 2.4 or (ii) to an Affiliate of Merrill
Lynch that agrees in writing with BlackRock to be bound by this Agreement as
fully as if it were an initial signatory hereto.

(b) Following the third anniversary of the Closing, Merrill Lynch shall not, and
shall not permit its Affiliates to, Transfer any Beneficially Owned BlackRock
Capital Stock or agree to Transfer, directly or indirectly, any Beneficially
Owned BlackRock Capital Stock; provided that the foregoing restriction shall not
be applicable to Transfers:

(i) to an Affiliate of Merrill Lynch which agrees in writing with BlackRock to
be bound by this Agreement as fully as if it were an initial signatory hereto;

(ii) pursuant to the restrictions of Rule 144 under the Securities Act
applicable to sales of securities by Affiliates of an issuer (regardless of
whether Merrill Lynch is deemed at such time to be an Affiliate of BlackRock) to
any Person who after giving effect to such Transfer would not Beneficially Own
BlackRock Capital Stock representing in the aggregate more than 5% of the Total
Voting Power of BlackRock Capital Stock issued and outstanding;

(iii) pursuant to privately negotiated transactions, in each calendar quarter in
an amount not in excess (together with Transfers pursuant to Section 3.2(b)(ii)
and (iv) during such calendar quarter) of 4.5% of the Total Voting Power of
BlackRock Capital Stock issued and outstanding to any Person who after giving
effect to such Transfer would not Beneficially Own BlackRock Capital Stock
representing in the aggregate more than 5% of the Total Voting Power of
BlackRock Capital Stock issued and outstanding; provided, that Merrill Lynch or
the Affiliate proposing to Transfer pursuant to this Section 3.2(b)(iii) (the
“Transferring Party”) promptly provide to BlackRock written notice (an “Initial
Transfer Notice”), stating such Transferring Party’s intention to effect such a
Transfer, and stating that Merrill Lynch will

 

13



--------------------------------------------------------------------------------

comply with the provisions of Section 3.3 and prior to making any Transfer or
entering into any definitive agreement to do so shall provide to BlackRock a
further written notice (a “Final Transfer Notice”) stating such Transferring
Party’s intention to effect the specific transfer described therein (including
price and terms (the “Last Look Price”));

(iv) in each calendar quarter, in an amount not in excess (together with
Transfers pursuant to Section 3.2(b)(ii) and (iii)) of 4.5% of the Total Voting
Power of BlackRock Capital Stock issued and outstanding, pursuant to a
distribution to the public, registered under the Securities Act, in which
Merrill Lynch uses its commercially reasonable efforts to (A) effect as wide a
distribution of such BlackRock Capital Stock as is reasonably practicable, and
(B) not knowingly sell BlackRock Capital Stock to any Person who after
consummation of such offering would have Beneficial Ownership of BlackRock
Capital Stock representing in the aggregate more than 5% of the Total Voting
Power of BlackRock Capital Stock; or

(v) with the prior written consent of a majority of the Independent Directors.

(c) Subject to Sections 3.2(a) and (b), if Merrill Lynch wishes or is required
to Transfer an amount of BlackRock Capital Stock constituting more than 10% of
the Total Voting Power of BlackRock Capital Stock, Merrill Lynch shall
coordinate with BlackRock regarding optimizing the manner of distribution and
sale of such shares, including whether such sale should occur through an
underwritten offering and shall cooperate in the marketing of any such offering.

(d) Merrill Lynch shall reimburse BlackRock for any fees and expenses incurred
in connection with any Transfer by Merrill Lynch pursuant to this Section 3.2
(other than any Transfer pursuant to Sections 3.3(a) and 3.3(b)).

Section 3.3 Right of Last Refusal.

(a) Upon receipt of a Final Transfer Notice, unless the proposed Transfer
described therein is being made in a tax-free Transfer to a charitable
organization or foundation, BlackRock will have an irrevocable and transferable
option to purchase all of the BlackRock Capital Stock subject to such Final
Transfer Notice at the Last Look Price and otherwise on the terms and conditions
described in the Final Transfer Notice. BlackRock and/or its transferees
(collectively and/or separately, the “BlackRock Party”) shall, within 10
Business Days from receipt of the Final Transfer Notice, indicate if it intends
to exercise such option by sending irrevocable written notice of any such
exercise to the Transferring Party, and such BlackRock Party shall then be
obligated to purchase all such BlackRock Capital Stock on terms and conditions
no less favorable (other than date of closing) to Transferring Party than those
set forth in the Final Transfer Notice.

(b) If a BlackRock Party elects to purchase all of such BlackRock Capital Stock,
the BlackRock Party and the Transferring Party shall be legally obligated to
consummate such transaction and shall use their commercially reasonable efforts
to consummate such transaction as promptly as practicable but in any event
within 10 Business Days following the delivery of such election notice or, if
later, 5 Business Days after receipt of all required regulatory approvals (but
in no event more than 60 days after the delivery of such election notice).

 

14



--------------------------------------------------------------------------------

(c) If a BlackRock Party does not elect to purchase all of such BlackRock
Capital Stock pursuant to this Section 3.3 (or if, having made such election,
does not complete such purchase within the applicable time period specified in
Section 3.3(b)), then the Transferring Party shall be free for a period of 30
days from the date the election notice was due to be received from a BlackRock
Party to enter into definitive agreements to Transfer such BlackRock Capital
Stock in accordance with Section 3.2(b)(ii) for not less than the Last Look
Price; provided that any such definitive agreement provides for the consummation
of such Transfer to take place within nine months from the date of such
definitive agreement and is otherwise on terms not more favorable to the
transferee in any material respect than were contained in the Final Transfer
Notice. In the event that the Transferring Party has not entered into such a
definitive agreement with such 30-day period, or has so entered into such an
agreement but has not consummated the sale of such BlackRock Capital Stock
within nine months from the date of such definitive agreement, then the
provisions of this Section 3.3 shall again apply, and such Transferring Party
shall not Transfer or offer to Transfer such BlackRock Capital Stock not so
Transferred without again complying with this Section 3.3, to the extent
applicable.

(d) Each of the time periods set forth in Section 3.3(a)-(c) above shall be
doubled if the number of shares Merrill Lynch seeks to Transfer (as set forth in
the Final Transfer Notice) exceeds 4.5% of the Total Voting Power of the
BlackRock Capital Stock, or shares of Series B Preferred Stock convertible upon
transfer into in excess of 4.5% of the Total Voting Power of the BlackRock
Capital Stock, issued and outstanding at that time.

Section 3.4 Legend on Securities.

(a) Each certificate representing shares of BlackRock Capital Stock Beneficially
Owned by Merrill Lynch or its Affiliates and subject to the terms of this
Agreement shall bear the following legend on the face thereof:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN A CERTAIN SECOND AMENDED AND
RESTATED STOCKHOLDER AGREEMENT DATED AS OF DECEMBER 31, 2008, BETWEEN BLACKROCK,
INC. (THE “COMPANY”) AND MERRILL LYNCH & CO, INC., AS THE SAME MAY BE AMENDED
FROM TIME TO TIME (THE “AGREEMENT”), COPIES OF WHICH AGREEMENT ARE ON FILE AT
THE PRINCIPAL OFFICE OF THE COMPANY.”

(b) Upon any acquisition by Merrill Lynch or any of its Affiliates of additional
shares of BlackRock Capital Stock, Merrill Lynch shall, or shall cause such
Affiliate to, submit the certificates representing such shares of BlackRock
Capital Stock to BlackRock so that the legend required by this Section 3.4 may
be placed thereon (if not so endorsed upon issuance).

 

15



--------------------------------------------------------------------------------

(c) BlackRock may make a notation on its records or give instructions to any
transfer agents or registrars for BlackRock Capital Stock in order to implement
the restrictions on Transfer set forth in this Agreement.

(d) In connection with any Transfer of shares of Beneficially Owned BlackRock
Capital Stock, the transferor shall provide BlackRock with such customary
certificates, opinions and other documents as BlackRock may reasonably request
to assure that such Transfer complies fully with this Agreement and with
applicable securities and other laws. In connection with any Transfer pursuant
to Section 3.2(b)(ii), (iii) or (iv), BlackRock shall remove such portion of the
foregoing legend as is appropriate in the circumstances.

Section 3.5 Change of Control. Upon a Change of Control of Merrill Lynch within
the first five years after the Closing, Merrill Lynch (or any successor Person)
shall, (a) within 30 days of such Change of Control, initiate and thereafter as
promptly as practicable (consistent with applicable legal requirements) Transfer
in accordance with the provisions of Sections 3.2 and/or 3.3 of this Agreement
(or such other manner as the parties shall have agreed is optimal in the
circumstances and will not result in an “assignment” of any investment advisory
agreements of BlackRock and its Controlled Affiliates under the U.S. Investment
Advisers Act of 1940) such number of Voting Securities of BlackRock as shall be
necessary to reduce to 24.9 percent the Total Voting Power of BlackRock Capital
Stock Beneficially Owned by Merrill Lynch and its Affiliates immediately after
giving effect to such Change of Control or, at the election of Merrill Lynch,
(b) Merrill Lynch shall exchange all of its shares of Common Stock for shares of
Series A Participating Preferred Stock or Series B Participating Preferred Stock
on the basis of one share of Series A Participating Preferred Stock or Series B
Participating Preferred Stock, as applicable, for each share of Common Stock so
exchanged and shall agree to elect cash dividends on all such shares, and
BlackRock shall effect such exchange. The parties shall cooperate in completing
and marketing such Transfer, and shall take into account all relevant
considerations, including market conditions, in determining the timing and
manner of such Transfer.

ARTICLE IV

CORPORATE GOVERNANCE

Section 4.1 Composition of the Board.

(a) Following the Closing, BlackRock and Merrill Lynch shall each use its best
efforts to cause the election at each meeting of stockholders of BlackRock of
such nominees reasonably acceptable to the Board such that there are no more
than 17 Directors; there are not more than four Directors who are members of
BlackRock management (each a “Management Designee”); there are two Directors,
each in a different class, who are individuals designated in writing to
BlackRock by Merrill Lynch (each, a “Merrill Lynch Designee”); there are two
Directors, each in a different class, who are individuals designated in writing
to BlackRock by a Person who is a Significant Stockholder and has held such
status since prior to the date of the Transaction Agreement (each, a
“Significant Stockholder Designee”); and the remaining Directors are Independent
Directors.

 

16



--------------------------------------------------------------------------------

(b) Following the Closing, upon the resignation, retirement or other removal
from office of any Management Designee or Merrill Lynch Designee (i) BlackRock
or Merrill Lynch, as the case may be, shall be entitled promptly to designate a
replacement Management Designee or Merrill Lynch Designee, as the case may be,
who meets the qualifications of a Director and is reasonably acceptable to the
Board and (ii) BlackRock and Merrill Lynch shall each use its best efforts to
cause the appointment or election of such replacement designee as a Director by
the other Directors or by the stockholders of BlackRock.

Section 4.2 Vote Required for Board Action; Board Quorum.

(a) Except as provided in this Section 4.2 and in Section 4.7, any determination
or other action of or by the Board (other than action by unanimous written
consent in lieu of a meeting) shall require the affirmative vote or consent, at
a meeting at which a quorum is present, of a majority of directors present at
such meeting.

(b) In addition to the requirements of Section 4.2(a), BlackRock shall not enter
into or effectuate any of the following transactions without the prior approval
of either all of the Independent Directors then in office, or at least
two-thirds of the Directors then in office, at a meeting with respect to which
such transaction was specifically described in a written notice of meeting
called at least two Business Days in advance; provided, however, that if a
Director is not present (for the avoidance of doubt, a Director may attend, and
be counted as present, at a meeting telephonically) at either of two meetings
called and noticed in the foregoing manner to consider such transaction, such
Director shall be deemed, solely for purposes of this Section 4.2(b), not to be
a Director then in office if such Director is not present at the third meeting
called and noticed in the foregoing manner to consider such transaction:

(i) appointment of a new Chief Executive Officer of BlackRock;

(ii) any merger, consolidation, exchange of shares, issuance of shares or
similar transaction as a result of which a majority of the Total Voting Power of
BlackRock Capital Stock or the Person surviving such transaction issued and
outstanding immediately after giving effect to such transaction would be
Beneficially Owned by one or more Persons other than Persons holding a majority
of the Total Voting Power of BlackRock Capital Stock Issued and outstanding
prior to the occurrence of such transaction, or any sale of all or substantially
all of the assets of BlackRock to any Person;

(iii) any acquisition, whether by merger, consolidation, exchange of equity
interests, purchase of equity interests or assets or similar transaction of any
Person or business the consolidated net income after taxes of which for its
preceding fiscal year equals or exceeds 20% of BlackRock’s consolidated net
income after taxes for it preceding fiscal year if such acquisition involves the
current or potential issuance of BlackRock Capital Stock constituting more than
10% of the Total Voting Power of BlackRock Capital Stock issued and outstanding
immediately after completion of such acquisition;

(iv) any acquisition, whether by merger, consolidation, exchange of equity
interests, purchase of equity interests or assets or similar transaction of any
Person or business constituting a line of business that is materially different
from the lines of business

 

17



--------------------------------------------------------------------------------

BlackRock and its Controlled Affiliates are engaged in immediately prior to such
acquisition if such acquisition involves consideration in excess of 10% of the
total assets of BlackRock on a consolidated basis;

(v) except for repurchases pursuant to the terms of this Agreement, any
repurchase by BlackRock or any Subsidiary of BlackRock of shares of BlackRock
Capital Stock such that after giving effect to such repurchase BlackRock and its
Subsidiaries shall have repurchased more than 10% of the Total Voting Power of
BlackRock Capital Stock within the 12-month period ending on the date of such
repurchase;

(vi) any amendment, modification or waiver of BlackRock’s Certificate of
Incorporation;

(vii) any matter requiring stockholder approval pursuant to the New York Stock
Exchange listed company manual;

(viii) any amendment, modification or waiver (as distinct from a consent or
approval provided therein) of any restriction or prohibition on Merrill Lynch or
its Affiliates provided for herein or any amendment, modification or waiver (as
distinct from a consent or approval provided for therein) of any restriction or
prohibition on a Significant Stockholder or its Affiliates provided for in a
stockholders agreement between BlackRock and such Significant Stockholder;

provided, however, that if a Change of Control of Merrill Lynch occurs prior to
the fifth anniversary of the Closing, the provisions of this Section 4.2(b)
shall immediately cease.

(c) In addition to the requirements of Section 4.2(a) and (b), BlackRock shall
not enter into any agreement providing for, or effectuate any of the following
transactions without the prior written approval of Merrill Lynch:

(i) until the fifth anniversary of the Closing, (A) any merger, consolidation,
exchange of shares, issuance of shares or similar transaction as a result of
which a majority of the Total Voting Power of the Capital Stock of BlackRock or
the Person surviving such transaction issued and outstanding immediately after
giving effect to such transactions would be Beneficially Owned by one or more
Persons other than Persons holding a majority of the Total Voting Power of the
BlackRock Capital Stock issued and outstanding prior to the occurrence of such
transaction or (B), in the case of a merger, consolidation, exchange of shares,
issuance of shares or similar transaction that is not covered by clause
(A) above, more than 20% of the Total Voting Power of the Capital Stock of
BlackRock or the other Person surviving such transaction issued and outstanding
immediately after giving effect to such transaction would be Beneficially Owned
by any Person who Beneficially Owned less than 20% of the Total Voting Power of
the BlackRock Capital Stock or of the Capital Stock of such other Person
immediately prior to such transaction;

(ii) after the fifth anniversary of the Closing, any merger, consolidation,
exchange of shares, issuance of shares or similar transaction as a result of
which a majority of the Total Voting Power of BlackRock Capital Stock would be
Beneficially Owned by a Restricted Person or any sale of all or substantially
all of the assets of BlackRock to any Restricted Person;

 

18



--------------------------------------------------------------------------------

(iii) any sale, whether by merger, consolidation, exchange of equity interests,
sale of equity interests in or assets or similar transaction of any Subsidiary
if the annualized revenues of such Subsidiary or assets, together with the
annualized revenues of all other Subsidiaries so disposed of within the 12-month
period ending on the date of such sales exceeds more than 20% of the annualized
revenues of BlackRock for the preceding fiscal year on a consolidated basis;

(iv) any acquisition, whether by merger, consolidation, exchange of equity
interests, purchase of equity interests or assets or similar transaction of any
Person or business which would be reasonably likely in the opinion of counsel to
Merrill Lynch require Merrill Lynch to register with the Board of Governors of
the Federal Reserve System as a bank holding company or become subject to
regulation, supervision or restrictions under the Bank Holding Company Act of
1956, the Change of Bank Control Act or Section 10 of the Homeowners Loan Act;

(v) any amendment, modification, repeal or waiver of Section 3.2 of BlackRock’s
By-Laws or of BlackRock’s Certificate of Incorporation or By-Laws that would be
viewed by a reasonable Person as being adverse to the rights of Merrill Lynch or
more favorable to the rights of a Significant Stockholder than to the rights of
Merrill Lynch;

(vi) any settlement or consent in a regulatory enforcement matter that would be
reasonably likely, in the opinion of counsel to Merrill Lynch, to cause Merrill
Lynch or any of its Affiliates to suffer (A) any regulatory disqualification,
(B) suspension of registration or license or (C) other material adverse
regulatory consequence (which approval may not be unreasonably withheld in the
case of this clause (C));

(vii) any amendment, modification or waiver (as distinct from a consent or
approval provided for therein) of any provision of a stockholders agreement
between BlackRock and a Significant Stockholder that would be viewed by a
reasonable Person as being adverse to Merrill Lynch or materially more favorable
to the rights of such Significant Stockholder thereunder than to the rights of
Merrill Lynch hereunder; or

(viii) any voluntary bankruptcy or similar filing or declaration by BlackRock.

provided, however, that if a Change of Control of Merrill Lynch occurs prior to
the fifth anniversary of the Closing, the provisions of Section 4.2(c)(i),
(ii) and (iii) shall immediately cease.

(d) A quorum for any meeting of the Board shall require the presence of a
majority of the total number of Directors then in office.

Section 4.3 Committees. To the extent permitted by applicable laws, rules and
regulations (including any requirements under the Exchange Act or the rules of
the New York Stock Exchange or any other applicable securities exchange on which
the Common Stock is then

 

19



--------------------------------------------------------------------------------

listed) and except as otherwise determined by the Board (in accordance with
Section 4.2) each committee of the Board shall consist of a majority of
Independent Directors, the Audit Committee, the Compensation Committee and, to
the extent required by applicable laws, rules and regulations and
self-regulatory organization requirements, the Nominating Committee shall
consist entirely of Independent Directors and the Executive Committee shall
consist of not less than five members of which one shall be a Merrill Lynch
Designee. Subject to Sections 4.2 and 4.7 all decisions of such committees shall
require the affirmative vote of a majority of the Directors then serving on such
committee.

Section 4.4 Certificate of Incorporation and Bylaws to be Consistent. Each of
BlackRock and Merrill Lynch shall use its best efforts to take or cause to be
taken all lawful action necessary or appropriate to ensure that at all times the
Certificate of Incorporation and the Bylaws of BlackRock contain provisions
consistent with the terms of this Agreement (including without limitation this
Article IV) and none of the Certificate of Incorporation or the Bylaws of
BlackRock or any of the corresponding constituent documents of BlackRock’s
Subsidiaries contain any provisions inconsistent therewith or which would in any
way nullify or impair the terms of this Agreement or the rights of BlackRock or
Merrill Lynch hereunder. Neither BlackRock nor Merrill Lynch shall take or cause
to be taken any action inconsistent with the terms of this Agreement (including
without limitation this Article IV) or the rights of BlackRock or Merrill Lynch
hereunder.

Section 4.5 Information Rights.

(a) BlackRock acknowledges that the investments of Merrill Lynch in BlackRock
are material and strategic to it. Accordingly, BlackRock shall provide to
Merrill Lynch, on an ongoing and current basis, such access to and information
with respect to BlackRock’s business, operations, plans and prospects as either
of them may from time to time reasonably determine it requires in order to
appropriately manage and evaluate its investment in BlackRock.

(b) Without limiting the generality of the foregoing, for so long as Merrill
Lynch is required (the “Equity Accounting Period”) to account for its investment
in BlackRock under the equity method of accounting (determined in accordance
with GAAP as applicable to Merrill Lynch), BlackRock agrees that:

(i) BlackRock shall provide Merrill Lynch with (A) consolidated financial
results for the latest available period of the BlackRock consolidated group (the
“BlackRock Group”) in order to allow Merrill Lynch to prepare its US regulatory
filings under the Securities Exchange Act of 1934 (“Merrill Lynch Public
Filings”), including Merrill Lynch’s quarterly financial statements and annual
audited financial statements and (B) such financial information or documents in
the possession of BlackRock and any of its Subsidiaries as Merrill Lynch may
reasonably request; and

(ii) BlackRock shall cooperate, and use its reasonable best efforts to cause
BlackRock’s independent certified public accounts (“BlackRock’s Auditors”) to
cooperate, with Merrill Lynch to the extent reasonably requested by Merrill
Lynch in the preparation of Merrill Lynch’s public earnings releases or other
press releases, Current Reports on Form 8-K,

 

20



--------------------------------------------------------------------------------

Annual Reports to Shareholders, Annual Reports on Form 10-K, Quarterly Reports
on Form 10-Q and any other proxy, information and registration statements,
reports, notices, prospectuses and any other filings made by Merrill Lynch with
the Commission, or any other Governmental Authority or otherwise made publicly
available (collectively, the “Merrill Lynch Public Filings”). BlackRock agrees
to provide to Merrill Lynch all information that Merrill Lynch reasonably
requests in connection with any Merrill Lynch Public Filings or that, in the
reasonable judgment of Merrill Lynch or its legal counsel, is required to be
disclosed or incorporated by reference therein under any applicable law.
BlackRock shall provide such information to enable Merrill Lynch to prepare,
print and release all Merrill Lynch Public Filings on a timely basis. BlackRock
shall use its reasonable best efforts to cause BlackRock’s Auditors to consent
to any reference to them as experts in any Merrill Lynch Public Filings required
under applicable law.

(c) To the extent required in order for any Party to comply with applicable law,
BlackRock and Merrill Lynch will work together in good faith to develop
appropriate protocols for each to share with the other aggregate security
position information for use in their respective compliance programs. For so
long as BlackRock shall be deemed a subsidiary of Merrill Lynch for purposes of
the Home Owners Loan Act or Change in Bank Control Act, Merrill Lynch shall have
appropriate coordination rights with respect to holdings of voting shares of
savings and loan holdings companies, savings associations, banks and bank
holding companies.

(d) With respect to any information provided by BlackRock:

(i) Subject to the requirements of law, Merrill Lynch shall keep confidential,
and shall cause its representatives to keep confidential, all information and
documents obtained pursuant to this Section 4.5 unless such information (w) is
or becomes publicly available other than as a result of a breach of this
Section 4.5(d) by it or its representatives; (x) was within its possession prior
to being furnished to it by or on behalf of BlackRock, provided that the source
of such information was not known by it to be bound by a confidentiality
agreement with, or other contractual or legal obligation of confidentiality to,
BlackRock with respect to such information; (y) is or becomes available to such
Person or any of its representatives on a non-confidential basis from a source
other than BlackRock or any of its representatives; provided that such source
was not known to it to be bound by a confidentiality agreement with, or other
contractual or legal obligation of confidentiality to, BlackRock with respect to
such information; or (z) is independently developed by or on its behalf without
violating any of its obligations under this Section 4.5(d).

(ii) In the event Merrill Lynch believes that it is legally required to disclose
any information or documents contemplated by this Section 4.5(d), it shall to
the extent possible under the circumstances provide reasonable prior notice to
BlackRock so that BlackRock may, at its own expense, seek a protective order or
otherwise take reasonable steps to protect the confidentiality of such
information.

(iii) Notwithstanding the foregoing, Merrill Lynch may disclose any information
or documents contemplated by this Section 4.5(d) in a filing with a governmental
authority to the extent required by applicable law, provided that it shall to
the extent practicable under the circumstances provide prior notice to
BlackRock.

 

21



--------------------------------------------------------------------------------

(iv) The rights of Merrill Lynch and the obligations of BlackRock hereunder
shall be subject to applicable laws relating to the exchange of information and
other applicable laws. The provisions of this Section 4.5(d) shall survive any
termination of this Agreement.

Section 4.6 Voting Agreements.

(a) Merrill Lynch shall, and shall cause any of its Affiliates, to vote or act
by written consent all of the shares of BlackRock Capital Stock Beneficially
Owned by it (i) in favor of each matter required to effectuate any provision of
this Agreement and against any matter the approval of which would be
inconsistent with any provision of this Agreement and (ii) to the extent
consistent with clause (i) above, in accordance with the recommendation of the
Board on all matters approved by the Board in accordance with the provisions of
Article IV, including elections of Directors; provided, however, that if the
Board shall either fail to nominate for election as a Director either or both of
two individuals designated by Merrill Lynch who are reasonably acceptable to the
Board, or shall unreasonably reject one or more Merrill Lynch designees who is
otherwise eligible to serve, then, so long as such individuals otherwise meet
the requirements for serving as a Director of BlackRock, Merrill Lynch and its
Affiliates shall have the right to nominate such individuals at the applicable
meeting of stockholders and to solicit proxies for the election of such
individuals and, if such individuals are nominated at such meeting, may vote all
of their shares of BlackRock Capital Stock entitled to vote on such matter in
favor of the election of such individuals.

(b) Merrill Lynch shall, and shall cause each of its Affiliates who hold
BlackRock Capital Stock entitled to vote on any matter, be present in person or
represented by proxy at all meetings of securityholders of BlackRock to the
extent necessary so that all Voting Securities Beneficially Owned by Merrill
Lynch and its Affiliates shall be counted as present for the purpose of
determining the presence of a quorum at such meeting and to vote such shares in
accordance with this Section 4.6.

Section 4.7 Related Party Transactions. Neither BlackRock nor any of its
Controlled Affiliates shall enter into or effectuate any transaction or
agreement with Merrill Lynch or any Affiliate of Merrill Lynch or any director,
officer or employee of Merrill Lynch or any such Affiliate (each a “Related
Person”) that is material to BlackRock, unless such transaction or agreement is
in effect at the time of the Closing, relates to transactions by or on behalf of
clients of BlackRock and its Controlled Affiliates in the ordinary course of
business or has been approved by or is consistent with or pursuant to the terms
of a policy, transaction or agreement (or form of agreement) approved by, the
affirmative vote or consent of a majority of the Directors, excluding the
Merrill Lynch Designees, present at a meeting at which a quorum is present.

 

22



--------------------------------------------------------------------------------

ARTICLE V

NON-COMPETITION

Section 5.1 Non-Competition.

(a) Subject to subsection (b) of this Section 5.1, from and after the Closing,
Merrill Lynch agrees that it shall not, and that it shall cause its Controlled
Affiliates (other than BlackRock and BlackRock’s Controlled Affiliates should
they at any time be Controlled Affiliates of Merrill Lynch) not to engage in
Merrill Lynch Restricted Activities anywhere in the World (other than India to
the extent required by the asset management joint venture to which Merrill Lynch
and its Affiliates are party in that country) except on the terms and conditions
set forth herein, and BlackRock agrees that it shall not, and that it shall
cause its Controlled Affiliates not to engage in BlackRock Restricted Activities
anywhere in the World except on the terms and conditions set forth herein.

(i) As used in this Section 5.1, the term “Merrill Lynch Restricted Activities”
means (i) acting as an Asset Manager (as defined below) to a Fund (as defined
below), or (ii) acting as an Asset Manager to a Separately Managed Account (as
defined below). Notwithstanding the previous sentence, the parties agree to
establish a committee composed of two BlackRock managers and one Merrill Lynch
manager to consider cases in which it would be acceptable and appropriate to
allow Merrill Lynch and its Affiliates to engage on a limited, case-by-case
basis, in Merrill Lynch Restricted Activities. In particular, if Merrill Lynch
or its Affiliates determine that (1) there is customer demand for a product that
BlackRock does not provide, or desire to provide on commercially reasonable
terms, and (2) Merrill Lynch and/or its Affiliates has made a reasonable
exploration for alternative providers, then the committee will consider and
decide in good faith, in the discretion of a majority of the committee members,
whether to permit Merrill Lynch or an Affiliate to provide such product
notwithstanding that to do so Merrill Lynch or such Affiliate would be engaged
in Merrill Lynch Restricted Activities.

Furthermore, Merrill Lynch hereby agrees, notwithstanding anything herein to the
contrary other than as an incidental effect of the exceptions to the definitions
of Fund and Separately Managed Account set forth below, that neither IQ
Investment Advisors nor any other investment advisor controlled by Merrill Lynch
during the term of this Agreement will (i) directly or through one or more
sub-advisers create a family of open-end funds for the purpose of replicating
that portion of the asset management business of BlackRock or establishing a
direct competitive threat to BlackRock, or (ii) create an open-end fund or
family of open-end funds for the purpose of replicating the MLIM FDP platform or
establishing a direct competitive threat to MLIM FDP.

For purposes of this provision, “acting as an Asset Manager” means acting as a
discretionary investment adviser or sub-adviser primarily responsible for making
the day-to-day investment decisions with respect to which underlying securities
or other assets will be purchased and sold by a Fund or a Separately Managed
Account; provided, however, that neither Merrill Lynch nor any Affiliate will be
deemed to be acting as an Asset Manager in instances where it serves as an
investment adviser with responsibilities for manager selection and asset
allocation (or other overlay functions) that delegates primary day-to-day
selection of underlying

 

23



--------------------------------------------------------------------------------

securities or other assets to a sub-adviser that is not under the control of
Merrill Lynch (it being agreed that BlackRock is not under the control of
Merrill Lynch for this purpose) and provided further, that Merrill Lynch will
not be deemed to be acting as an Asset Manager to new financial technology, the
primary purpose of which is not to provide active asset management services to
third party investors.

For purposes of this section, “Fund” shall mean any collective investment fund,
wherever domiciled.

For purposes of this provision, “Separately Managed Account” shall mean an
account established in the name of and for the exclusive benefit of any person
that is not a Fund pursuant to which such person receives investment advisory
services; provided, however, Separately Managed Account shall not include an
account of a customer or client of a retail broker, retail financial advisor,
private wealth advisor or other retail sales person (“Retail Sales Person”) for
which (1) a Retail Salesperson acts as portfolio manager, or (2) a Merrill Lynch
affiliated bank or trust company acts as trustee or investment advisor but
qualifies for exclusion from acting as an Asset Manager pursuant to the first
proviso to the definition thereof or supervises asset management services by the
Retail Sales Person or an unaffiliated third party manager.

The term “Fund” shall not include any collective investment vehicle that, and
the term “Separately Managed Account” shall not include any account that is not
a Fund that:

 

(1) invests primarily in collective investment vehicles such as hedge funds,
private equity funds, ETFs, and/or mutual funds that are not Restricted Merrill
Lynch Activities or that are managed by an unaffiliated third party manager, a
Merrill Lynch Alternative Manager or a manager acquired by Merrill Lynch in
conformity with Section 5.1(b)(i)(C) or (D),

 

(2) invests substantially all of its assets in Real Estate.

For purposes of this Section 5.1, “Real Estate” shall include, but not be
limited to, any direct or indirect, public or private, wholly-owned, joint
venture, TIC interest, partnership, total return swap, and/or participation or
other interests (including, without limitation, debt, equity, hybrid security
interests (e.g. preferred equity and convertible securities), and options) in
and acquisitions, sales, and direct and indirect syndications of:

 

  (i) real estate properties, including licenses, space and ground leases, and
sub-leases for such properties and any interests therein and all rights and
interests appurtenant thereto (e.g., air rights, riparian rights, etc.),

 

  (ii) real estate operating, asset management, property management, loan
servicing and special servicing, Section 1031 vehicle and/or holding companies,

 

  (iii) any entity or structure primarily representing interests in, or backed
by, real estate-related credit instruments, real estate equity interests, real
estate derivatives, CDO instruments or real estate properties,

 

  (iv)

instruments, assets, or operating enterprises whose values are primarily driven
or supported by real property or tangible assets attached to real property
including,

 

24



--------------------------------------------------------------------------------

 

but not limited to, hotels, homebuilding, commercial and residential real
estate, land development, cell towers, real estate credit instruments, lease
claims, lien (including tax lien) claims, timber, timeshare units, and
fractional interests,

 

  (v) investment vehicles whose target investments include primarily Real Estate
(e.g., partnerships, limited liability companies, hedge funds, private equity
funds and REITs and their foreign counterparts),

 

  (vi) secured and unsecured performing and non-performing loans and obligations
backed primarily by Real Estate (including Commercial Mortgage Backed
Securities), or pools of such loans and obligations, and

 

  (vii) non-investment grade or high yield loans, bonds, mezzanine loans,
B-notes, and preferred equity secured or backed primarily by Real Estate.

 

(3) invests primarily in commodities, collateralized debt obligations (broadly
defined), collateralized loan obligations (broadly defined), any types of
residual equity interests of structured assets or infrastructure products,

 

(4) is a “Structured Fund” or an “Enhanced Index Fund,”

 

  (i) For purposes of this section, a “Structured Fund” is defined to mean any
collective investment vehicle or other account that reshapes, repackages, and/or
reproduces traditional cash flows or risk-return profiles through derivatives or
other financial instruments and is operated in a passive and mechanistic manner
in accordance with a predetermined set of trading and investment rules that do
not seek to replicate the active asset management techniques or performance of a
particular investment product or manager, and

 

  (ii) For purposes of this section, an “Enhanced Index Fund” is defined to mean
any collective investment vehicle or account that (1) seeks to replicate the
performance of an index that is constructed in a customized manner to provide
greater returns than those provided by traditional indexes, or replicate the
performance of a proprietary index that is developed, co-developed, or
exclusively licensed by Merrill Lynch or any of its Affiliates and (2) is
operated in a passive and mechanistic manner in accordance with a predetermined
set of trading and investment rules that do not seek to replicate active asset
management techniques,

 

(5) is a “Structured Finance Vehicle,”

For purposes of this section, a “Structured Finance Vehicle” is any collective
investment vehicle that relies on a trust, commodity pool, depositary facility
or other collective investment entity that has the primary purpose of
aggregating securities, commodities or other financial instruments for the
purpose of (i) repackaging illiquid instruments or derivatives, or
(ii) tranching or aggregating financial instruments to change their tax, cost,
accounting, yield, credit, leverage, ERISA or risk characteristics,

 

(6) is otherwise ancillary or incidental to any non Fund or non Separately
Managed Account business of Merrill Lynch or its Affiliates, or

 

25



--------------------------------------------------------------------------------

(7) has the primary purpose of seeding funds and/or raising additional
third-party capital to facilitate, support or assist in capitalizing current or
future Merrill Lynch’s proprietary trading and investing activities, including,
but not limited to, equity and equity-linked products, fixed income and fixed
income-linked products, loans, and distressed credit, Real Estate, private
equity, venture capital, infrastructure, timber, foreign exchange and
commodities assets or commodities products.

Nothing herein shall prohibit Merrill Lynch or any of its Affiliates from
engaging in any business activities of any kind or nature currently engaged in
by Merrill Lynch or any of its Affiliates as of the date of the Transaction
Agreement or July 16, 2008; provided, however, that the acquisition and holding
of an Affiliate pursuant to Section 5.1(b)(i)(C) or (D) after the date of the
Transaction Agreement shall not give rise to any rights on the part of Merrill
Lynch or any other Affiliate of Merrill Lynch to engage in any business
activities under this sentence.

(ii) As used in this Section 5.1, the term “BlackRock Restricted Activities”
means engaging, whether directly or indirectly through ownership of any interest
in or consensual arrangements relating to another Person that is directly or
indirectly engaged, in the retail securities brokerage business; provided,
however, that the term “BlackRock Restricted Activities” shall in no event
include acting as the distributor of publicly offered Funds primarily through
third party sales forces or acting as a placement agent for privately offered
Funds.

(b) Notwithstanding Section 5.1(a) above, Merrill Lynch and any Controlled
Affiliates restricted thereby may, with respect to Merrill Lynch Restricted
Activities, and BlackRock and any Controlled Affiliate restricted thereby may,
with respect to BlackRock Restricted Activities:

(i) acquire or hold any interest (whether by way of a purchase, merger,
consolidation or other transaction) in any Person or business unit engaged
directly or indirectly in any Merrill Lynch Restricted Activities or BlackRock
Restricted Activities, as applicable, if (and only if) (A) the direct and
indirect interest Beneficially Owned by Merrill Lynch and its Controlled
Affiliates (other than BlackRock and its Controlled Affiliates should they at
any time be Controlled Affiliates of Merrill Lynch), in the case of Merrill
Lynch Restricted Activities, or by BlackRock and its Controlled Affiliates, in
the case of BlackRock Restricted Activities, represents less than 10 percent of
the voting interests and less than 10 percent of the ownership, revenue and
profits interests in such Person or business unit, assuming the exercise of all
rights of Merrill Lynch and its Controlled Affiliates ((other than BlackRock and
its Controlled Affiliates should they at any time be Controlled Affiliates of
Merrill Lynch), or BlackRock and its Controlled Affiliates, as applicable, to
acquire any such interests, (B) such Person or business unit is at all times a
Merrill Lynch Alternative Manager (C) in connection with the bona fide third
party venture capital business of Merrill Lynch or its Affiliates or (D) in
connection with the bona fide third party merchant banking line of business of
Merrill Lynch or its Affiliates (the term “third party” being intended to
exclude any vehicle or arrangement in which Merrill Lynch or its Affiliates both
have a 50% or greater ownership or economic interest and are not in the process
of seeking to reduce such interest below 50%); or

 

26



--------------------------------------------------------------------------------

(ii) acquire or hold any interest in any Person in excess of the amount set
forth in clause (i) above if (and only if) either (A) both (x) the consolidated
revenues of such Person from Merrill Lynch Restricted Activities or BlackRock
Restricted Activities, as applicable, in the previous four fiscal quarters are
less than 33.3% of such Person’s consolidated revenues during such period and
(y) the sum of the aggregate consolidated revenues of such Person and its
Subsidiaries in the preceding four fiscal quarters from Merrill Lynch Restricted
Activities or BlackRock Restricted Activities, as applicable, multiplied times
the direct or indirect percentage economic interest of Merrill Lynch and its
restricted Controlled Affiliates or BlackRock and its restricted Controlled
Affiliates, as applicable, in such Person is, in the case of Merrill Lynch
Restricted Activities, less than 10% of the consolidated revenues of BlackRock
for such period and, in the case of BlackRock Restricted Activities, less than
10% of the consolidated revenues of Merrill Lynch derived from BlackRock
Restricted Activities, Merrill Lynch or BlackRock, as applicable, shall, or
shall cause such Affiliate to, take commercially reasonable actions necessary to
cease and terminate such Restricted Activities or to sell such Person or
business to a third party that is not an Affiliate, as soon as reasonably
practicable, and BlackRock or Merrill Lynch, as applicable, shall have a right
to participate as a bidder in respect of any such sale transaction, or (B) if
such acquisition or holding satisfies Section 5.1(b)(ii)(A)(x) above but not
Section 5.1(b)(ii)(A)(y) above, then Merrill Lynch or BlackRock may continue to
own such Person and operate its Merrill Lynch Restricted Activities or BlackRock
Restricted Activities, as applicable (the “Continuing Business”); provided that,
(1) for so long as the restrictions of Section 5.1(a) continue to apply to
Merrill Lynch or BlackRock, as applicable, the Continuing Business shall not use
the “Merrill Lynch” name or the “BlackRock” name, or any derivation thereof, and
(2) for so long as the Distribution Agreement in the Transaction Agreement
remains in effect, Merrill Lynch and its Affiliates or BlackRock and its
Affiliates (in each case, other than the acquired Person and its Affiliates as
of the time of acquisition) shall not enter into any agreement similar to the
Distribution Agreement with the acquired Person and its Affiliates; or

(iii) in the case of Merrill Lynch, merge, consolidate or otherwise engage in a
business combination with, or sell all or substantially all of its assets or
businesses to, any Person that is not an Affiliate of Merrill Lynch and that has
an existing business engaged in Merrill Lynch Restricted Activities which such
Person continues to operate; provided that members of the Merrill Lynch board of
directors do not constitute a majority of the board of directors of the
surviving entity of such transaction (or of the board of directors of its
ultimate parent company) and that the Merrill Lynch shareholders immediately
prior to consummation of such transaction do not immediately after consummation
of such transaction own 60% or more of the outstanding capital stock or other
equity interests of the surviving entity of such transaction (or of its ultimate
parent company); the restrictions of Section 5.1(a) shall not apply to the
activities of such surviving entity and its Affiliates (other than (x) Merrill
Lynch, (y) the Subsidiaries and Controlled Affiliates of Merrill Lynch as of the
closing of the transaction, and (z) any Subsidiary or Controlled Affiliate of
Merrill Lynch or of such ultimate parent company which, following the closing,
holds or operates the business that had been held or operated prior to such
closing by Merrill Lynch and its Subsidiaries and Controlled Affiliates or all
or substantially all of the assets of such business); or

(iv) engage in Merrill Lynch Restricted Activities or BlackRock Restricted
Activities, as applicable, (including through an acquisition or holding in
excess of that

 

27



--------------------------------------------------------------------------------

permitted by Section 5.1(b)(i) or (ii) above) if and to the extent that, prior
to engaging therein, (A) Merrill Lynch discloses to the Board of Directors of
BlackRock, or BlackRock discloses to the Board of Directors of Merrill Lynch, as
applicable, in reasonable detail and with reasonable particularity, including by
responding to the inquiries and questions of such Board of Directors, the
nature, extent and duration of the proposed Merrill Lynch Restricted Activities
or BlackRock Restricted Activities; and (B) a majority of the Independent
Directors on such Board of Directors approves the proposed Merrill Lynch
Restricted Activities by Merrill Lynch or such Controlled Affiliate or BlackRock
Restricted Activities by BlackRock or such Controlled Affiliate, as applicable.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Conflicting Agreements. Each party represents and warrants that it
has not granted and is not a party to any proxy, voting trust or other agreement
that is inconsistent with or conflicts with any provision of this Agreement.

Section 6.2 Termination. Except as otherwise provided in this Agreement, this
Agreement shall terminate on the later of July 16, 2013 and the first date on
which Merrill Lynch and its Affiliates Beneficially Own BlackRock Capital Stock
representing less than its Ownership Threshold; provided, however, that in the
case of a termination pursuant to this Section 6.2, the obligations of the
parties pursuant to Article III hereof shall not terminate until the first date
on which Merrill Lynch and its Affiliates Beneficially Own BlackRock Capital
Stock representing less than five percent of the Total Voting Power of the
BlackRock Capital Stock issued and outstanding at such time. Nothing in this
Section 6.2 shall be deemed to release any party from any liability for any
willful and material breach of this Agreement occurring prior to the termination
hereof or to impair the right of any party to compel specific performance by any
other party of its obligations under this Agreement.

Section 6.3 Ownership Information.

(a) For purposes of this Agreement, all determinations of the amount of
outstanding BlackRock Capital Stock shall be based on information set forth in
the most recent quarterly or annual report, and any current report subsequent
thereto, filed by BlackRock with the Commission, unless BlackRock shall have
updated such information by delivery of written notice to Merrill Lynch.

(b) If at any time or from time to time BlackRock becomes aware of any event
that has caused, or which could reasonably be expected to cause, Beneficial
Ownership by Merrill Lynch and its Affiliates of BlackRock Capital Stock to
increase above its Ownership Cap, BlackRock shall promptly (but in no event more
than five Business Days thereafter) notify Merrill Lynch thereof.

Section 6.4 Savings Clause. No provision of this Agreement shall be construed to
require any party or its Controlled Affiliates to take any action that would
violate any applicable law (whether statutory or common), rule or regulation.

 

28



--------------------------------------------------------------------------------

Section 6.5 Amendment and Waiver. Except as otherwise provided herein, this
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement, and no
giving of any consent provided for hereunder, shall be effective unless such
modification, amendment, waiver or consent is approved by a majority of the
Independent Directors. The failure of any party to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such party thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

Section 6.6 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 6.7 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way. Without limiting the generality of the
foregoing, to the extent that any of the terms hereof are inconsistent with the
rights or obligations of Merrill Lynch under any other agreement with BlackRock,
the terms of this Agreement shall govern.

Section 6.8 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part (except by operation of law pursuant to a merger or similar business
combination transaction), by any party without the prior written consent of the
other parties (approved, in the case of BlackRock, by a majority of the
Independent Directors), provided, that Merrill Lynch may assign its rights and
obligations hereunder (in whole or in part) to an Affiliate that agrees in
writing with BlackRock to be bound by this Agreement as fully as if it were an
initial signatory hereto, and any such transferee may thereafter make
corresponding assignments in accordance with this proviso; provided, further,
that BlackRock may assign all or a portion of its rights under Sections 3.3 and
5.1(b)(ii) in connection with any particular transaction subject thereto so long
as BlackRock remains, obligated in respect of any purchase obligations arising
thereunder. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

Section 6.9 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 6.10 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in

 

29



--------------------------------------------------------------------------------

addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically each and every one of the terms and
provisions hereof. Each party hereto agrees not to oppose the granting of such
relief in the event a court determines that such a breach has occurred, and to
waive any requirement for the securing or posting of any bond in connection with
such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 6.11 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first Business Day following the
date of dispatch if delivered by a recognized next day courier service, or on
the third Business Day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

If to BlackRock:

c/o BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Facsimile: 212-810-8760

Attn: Laurence D. Fink

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: 212-735-2000

Attention:   Franklin M. Gittes, Esq.   Richard T. Prins, Esq.

If to Merrill Lynch:

Merrill Lynch & Co., Inc.

Four World Financial Center

250 Vesey Street

New York, NY 10080

Facsimile: 212-670-4518

Attention: Richard E. Alsop, Esq.

 

30



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: 212-403-2000

Attention: Nicholas G. Demmo, Esq.

Section 6.12 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware, for any action, proceeding or investigation in any court
or before any governmental authority (“Litigation”) arising out of or relating
to this Agreement and the transactions contemplated hereby. Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 6.12,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the Litigation in any such court is brought in
an inconvenient forum, that the venue of such Litigation is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction. Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby.

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by Merrill Lynch and BlackRock
to jurisdiction and service contained in this Section 6.12 is solely for the
purpose referred to in this Section 6.12 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

Section 6.13 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. For the avoidance of doubt, this
Agreement shall be interpreted in all respects to give effect to the Merger
Change of Control, which shall constitute a “Change of Control of Merrill Lynch”
hereunder and under the Original Agreement, whether the Merrill Lynch Merger
occurs prior to, concurrently with, or following the effectiveness of this
Agreement.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Stockholder Agreement as of the date first written above.

 

BLACKROCK, INC. By:  

/s/ Daniel R. Waltcher

Name:   Daniel R. Waltcher Title:   Managing Director and Deputy General Counsel
MERRILL LYNCH & CO., INC. By:  

/s/ Teresa Brenner

Name:   Teresa Brenner Title:   Associate General Counsel



--------------------------------------------------------------------------------

Pursuant to Section 3.2(a) of this Agreement, the undersigned hereby undertakes
and agrees with BlackRock that the undersigned shall be bound by this Agreement
as fully as if it were an initial signatory hereto, effective as of the date
hereof.

 

MERRILL LYNCH GROUP, INC. By:  

/s/ Teresa Brenner

Name:   Teresa Brenner Title:   Associate General Counsel

[Signature Page to Second Amended and Restated Stockholder Agreement]